Citation Nr: 1726674	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  15-01 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for arthritis of multiple joints.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for an elbow disability.

4. Entitlement to service connection for a right hand disability.

5. Entitlement to service connection for a bilateral shoulder disability.

6. Entitlement to service connection for a bilateral wrist disability, to include carpal tunnel syndrome.

7. Entitlement to service connection for hypertension.

8. Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran's claims file is now in the jurisdiction of the Columbia, South Carolina RO.

In September 2013, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is of record.

The Veteran was scheduled to present testimony at a hearing before a Veterans Law Judge in November 2016.  However, the Veteran failed to report to the hearing.  As the record does not contain an explanation as to why the Veteran failed to report to the hearing or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  As the Veteran has been diagnosed with various psychiatric disorders and conditions of the wrists, elbow, hand, and shoulders, the Board has restyled the claims for service connection as indicated on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of all of the Veteran's pending issues.

Hypertension and Gout

In the June 2012 rating decision, the RO denied entitlement to service connection for arthritis, bilateral carpal tunnel syndrome, elbow arthritis, right hand arthritis, shoulder arthritis, and PTSD.  The RO also denied entitlement to service connection for hypertension and gout.

Following the rating decision, in July 2012 the Veteran submitted a VA Form 9 which the RO interpreted as a Notice of Disagreement (NOD).  In the NOD, the Veteran acknowledged disagreement with the RO's decision as to his arthritis, carpal tunnel syndrome, and PTSD claims.  However, the Veteran also indicated that he wished to appeal all issues listed on any statements of the case (SOCs) or supplemental statements of the case (SSOCs).  Applying the benefit-of-the-doubt principle, the Board interprets the Veteran's NOD as lodging disagreement with the RO's denial of service connection for all issues-including hypertension and gout.  38 U.S.C.S. § 5107(b).

The January 2013 SOC issued in the instant case did not address entitlement to service connection for hypertension or gout.  Where there has been an initial adjudication of a claim and an NOD has been submitted, a claimant is entitled to an SOC.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of an SOC as to the issues of hypertension and gout is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Acquired Psychiatric Disorder, to Include PTSD

Regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, during the course of the appeal, the Veteran was not afforded a VA examination.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.

Applying the above three-part test to the instant case, December 2014 VA treatment records contained diagnoses of anxiety disorder and adjustment disorder.  Additionally, in a July 2012 VA treatment record, the Veteran screened positively for PTSD.  Accordingly, there is competent evidence that the Veteran has a current disability.

Next, the Board finds that the Veteran's current disability may be associated with his military service.  Specifically, the Veteran has described two ways which his current mental health condition may be associated with service.  Firstly, as indicated in an October 2011 statement, the Veteran described a general uneasiness and fear of working on missiles and heavy equipment in service.  The Veteran reiterated these fears in a July 2012 VA treatment record.  Secondly, the Veteran testified during his September 2013 DRO hearing that he heard about a fellow soldier getting electrocuted while operating a missile erector.  See DRO Hearing Tr. at 25-29.  The Veteran further stated that he constantly feared for his life afterwards as he was required to operate the same equipment in service.  Id.  The Veteran discussed the same event in a December 2014 VA treatment record.  

As the record currently lacks sufficient medical evidence discussing a causal connection between the Veteran's present acquired psychiatric disorders and his active duty service, the Board cannot make a proper decision as to the merits of the Veteran's claim at this time.  Therefore, the Board will remand this issue so that the Veteran may be afforded an examination so that sufficient medical nexus evidence may be obtained.

In addition to the above, the Board recognizes that for service connection to be granted specifically for PTSD, the record must show: (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

Currently, although the record shows that in July 2012 the Veteran screened positively for PTSD, an actual diagnosis of PTSD by a qualified medical professional is absent from the record.  Additionally, the record does not yet contain credible supporting evidence that a claimed in-service stressor-in this case, the electrocution event-actually occurred.

As such, during the VA examination obtained on remand, the VA clinician must identify all psychiatric conditions present by actual diagnosis.  Additionally, separate from the VA examination requested above, the AOJ must attempt to verify the Veteran's reported stressor of a fellow soldier's electrocution.  During the September 2013 DRO hearing, the Veteran stated that the electrocution event occurred at Fort Bliss, Texas during the summer months of 1960 or 1961, to include the month of May.  See DRO Hearing Tr. at 25-29, 34-37.
Elbow, Right Hand, Bilateral Shoulders, Bilateral Wrists, and Arthritis of Multiple Joints

Similar to the above claim for an acquired psychiatric disorder, the Veteran was not afforded VA examinations as to his elbow, right hand, bilateral shoulders, bilateral wrists, and arthritis claims.  The Board will remand all of these claims so that the Veteran may be afforded VA examinations.

A. Elbow

In regard to his elbow claim, the record reflects that the Veteran suffers from a current disability.  Specifically, x-ray results recorded in an August 2014 VA treatment record indicated that the Veteran had arthritis in his elbow-although it did not specify whether the left or right elbow was affected.  Imaging contained in a March 2006 VA treatment record specified that the Veteran's right elbow contained osteoarthritic changes.  Additionally, a December 2014 VA treatment record stated that the Veteran's past medical history included olecranon bursitis.  A November 2012 VA treatment record noted that olecranon bursitis affected the Veteran's right elbow.

Turning to a possible association with service, during the September 2013 DRO hearing, the Veteran testified about general wear and tear on his arms from lifting and using heavy equipment in service.  See DRO Hearing Tr. at 5.  As the record currently lacks sufficient medical evidence discussing a causal connection between the Veteran's present elbow disabilities and his active duty service, the Board cannot make a proper decision as to the merits of the Veteran's claim at this time.  Therefore, the Board will remand this issue so that the Veteran may be afforded an examination.

B. Bilateral Shoulders

Turning to the Veteran's claim for a bilateral shoulder disability, the record demonstrates that the Veteran suffers from a current disability.  Specifically, a November 2014 VA treatment record contained imaging results revealing degenerative joint disease of the left shoulder.  Comparatively, a June 2014 VA treatment record stated that x-rays revealed arthritis in both shoulders.  Lastly, a March 2003 VA treatment record assessed the Veteran with several conditions affecting the right shoulder, including subacromial impingement, acromioclavicular degenerative changes, and a full thickness rotator cuff tear.

Moving to a possible association with service, at the September 2013 DRO hearing, the Veteran testified that he had to lift heavy equipment in service and often torqued and twisted his shoulder joints.  See DRO Hearing Tr. at 10-15.  Further, the Veteran stated that despite what was stated in his service treatment records (STRs), his shoulders were not even looked at during his August 1961 separation examination and he was allowed to quickly pass through.  Id.

In light of the above, the Board cannot make a proper decision as to the merits of the Veteran's claim at this time.  As such, this issue will be remanded so that the Veteran may be afforded a VA examination.

C. Bilateral Wrists, to Include Carpal Tunnel Syndrome

In regard to the Veteran's bilateral wrist disability claim, the record reflects that the Veteran suffers from a current disability.  Specifically, a November 2014 VA treatment record stated that the Veteran had a history of severe right wrist degenerative joint disease.  An August 2014 VA treatment record indicated that x-ray results revealed arthritis of the right wrist.  Similarly, imaging contained in an August 2006 VA treatment record stated that the Veteran had osteoarthritic changes of the left wrist.  Likewise, a December 2009 VA treatment stated that the Veteran had been wearing bilateral carpal tunnel braces for his wrists at night.

Turning to a potential association with service, in a September 1961 STR, the Veteran complained of pain in his left wrist.  Additionally, during the September 2013 DRO hearing, the Veteran stated that his job in service required him to operate equipment and work with tools and mechanical items.  See DRO Hearing Tr. at 3-6.  Further, the Veteran testified that he would hide wrist pain or injury in service as he was young and just tried to his job.  Id.

In light of the above, the Board finds that it cannot yet make a proper decision as to the merits of the Veteran's claim at this time.  Therefore, the Board will remand this issue so that the Veteran may be afforded an examination.

D. Right Hand 

Moving to the Veteran's right hand claim, the record reflects that the Veteran suffers from a current disability.  Specifically, in September 2014, the Veteran complained of numbness in his right thumb.  The clinician noted severe atrophy of the right thenar eminence.  Further, in a July 2014 VA treatment record, the Veteran was diagnosed with carpal tunnel syndrome of the right hand.

During the September 2013 DRO hearing, the Veteran testified that he had difficulty picking up things using his right thumb and index finger and that he could not button up shirts using his right hand.  See DRO Hearing Tr. at 21-23.  The Veteran alluded to his belief that his right hand issues were related to his job duties in service.  Id. at 6-10.

In light of the above, the Board finds that the record currently lacks sufficient medical evidence discussing a causal connection between the Veteran's present right hand disability and his active duty service.  As such, the Board cannot make a proper decision as to the merits of the Veteran's claim at this time.  Therefore, the Board will remand this issue so that the Veteran may be afforded an examination.

E. Arthritis of Multiple Joints

The Board notes that the Veteran filed claims for service connection for arthritis in specific parts of the body-i.e. the elbow, right hand, and shoulders-as well as a claim for arthritis generally.  As the current claims for the elbow, right hand, shoulders, and wrists encompass claims for arthritis in those respective joints, the Board interprets the Veteran's general arthritis claim to encompass all other joints of the body not specifically mentioned.

Applying this framework in reviewing the record, the Board finds that Veteran's current VA treatment records contain discussions of arthritis in the bilateral knees, the left hand, both feet, and bilateral ankles.  In light of the decision to obtain VA examinations as to the Veteran's elbow, shoulders, wrists, and right hand, the Board will also remand the Veteran's general arthritis claim so that he may be granted a comprehensive VA examination.

Records

During the September 2013 DRO Hearing, the Veteran testified that he had anxiety attacks in 1972 or 1973.  See DRO Hearing Tr. at 30-33.  Specifically, the Veteran stated that he went to Orange Memorial Hospital and Mountainside Hospital for treatment for anxiety attacks.  Id.  The Veteran also mentioned that he underwent treatment for anxiety attacks in the 1970s in a November 2012 VA treatment record.

Although the Veteran stated at the September 2013 DRO hearing that the records might not exist, in fulfilling its duty, VA should attempt to assist the Veteran in attempting to get these records of medical treatment as they may be relevant to his pending claim for service connection for an acquired psychiatric disorder.

Lastly, given the need to remand the foregoing issues for the potential obtainment of private treatment records as well as the scheduling of VA examinations, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records and associate them with the claims file, particularly all those dated since December 2014.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records, particularly those dated from 1972 and 1973 from Mountainside Hospital and the entity possessing Orange Memorial Hospital's records.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

3. Take appropriate action to obtain service records regarding any deaths or electrocutions that occurred at Fort Bliss, Texas in the months of May through August of 1960 and 1961.

4. Issue an SOC for the claims of entitlement to service connection for hypertension and entitlement to service connection for gout.

The Veteran should be advised that, upon receipt of this SOC, he still needs to file a substantive appeal in response in order to perfect the appeal of these claims to the Board.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed psychiatric disorders, including PTSD, anxiety disorder, and adjustment disorder.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current psychiatric disorders. Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or more) that it had its onset in service, is related to the Veteran's reported in-service stressors, or is otherwise related to service?

(c) If the criteria for a diagnosis of PTSD are met, please specify the stressors supporting the diagnosis.

In offering any opinion, the examiner should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* December 2014 VA treatment records diagnosing the Veteran with adjustment disorder and anxiety disorder; 

* The Veteran's testimony during the September 2013 DRO hearing; 

* A July 2012 VA treatment record wherein the Veteran's screen for PTSD was positive and the Veteran discussed feeling uncomfortable and unsafe while in service; and

* The Veteran's October 2011 statements describing in-service stressors.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

6. Schedule the Veteran for a VA examination to determine the nature and etiology of any elbow disabilities.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify any current elbow disability by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each elbow disability identified, please state whether it is at least as likely as not (50 percent probability or more) that the elbow disability had its onset in service or is otherwise related to service.

In offering any opinion, the examiner should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* A December 2014 VA treatment record stating that the Veteran had a history of olecranon bursitis;

* An August 2014 VA treatment record wherein x-ray results indicated arthritis of the elbow;

* The Veteran's testimony during the September 2013 DRO hearing; and

* A March 2006 VA treatment record wherein imaging results indicated right elbow osteoarthritic changes.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

7. Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral shoulder disabilities.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify any current shoulder disability by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each shoulder disability identified, please state whether it is at least as likely as not (50 percent probability or more) that the shoulder disability had its onset in service or is otherwise related to service.

In offering any opinion, the examiner should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* A November 2014 VA treatment record wherein imaging revealed degenerative joint disease of the left shoulder;

* A June 2014 VA treatment record wherein x-ray results indicated arthritis of both shoulders;

* The Veteran's testimony during the September 2013 DRO hearing; and

* A March 2003 VA treatment record assessing the Veteran with several conditions of the right shoulder, including subacromial impingement, acromioclavicular degenerative changes, and a full thickness rotator cuff tear.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

8. Schedule the Veteran for a VA examination to determine the nature and etiology of any right hand disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify any current right hand disability by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each right hand disability identified, please state whether it is at least as likely as not (50 percent probability or more) that the right hand disability had its onset in service or is otherwise related to service.

In offering any opinion, the examiner should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* A September 2014 VA treatment record wherein the Veteran complained of numbness in his right hand and the clinician noted severe atrophy of the right thenar eminence;

* A July 2014 VA treatment record wherein the Veteran was diagnosed with carpal tunnel syndrome of the right hand; and

* The Veteran's testimony during the September 2013 DRO hearing.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

9. Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral wrist condition, including carpal tunnel syndrome.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify any current wrist disability by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each wrist disability identified, please state whether it is at least as likely as not (50 percent probability or more) that the wrist disability had its onset in service or is otherwise related to service.

In offering any opinion, the examiner should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* A November 2014 VA treatment record noting a history of severe right wrist degenerative joint disease;

* An August 2014 VA treatment record wherein x-ray results indicated arthritis of the right wrist;

* The Veteran's testimony during the September 2013 DRO hearing;

* A December 2009 VA treatment record noting that the Veteran had been wearing bilateral carpal tunnel braces for his wrists at night;

* An August 2006 VA treatment record noting osteoarthritic changes of the left wrist; and

* A September 1961 STR wherein the Veteran complained of pain in his left wrist.


A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

10. Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed arthritis in multiple joints, including the bilateral knees, left hand, both feet, and bilateral ankles.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please state whether the Veteran has any current arthritic-like disability of multiple joints, including the bilateral knees, left hand, both feet, and bilateral ankles.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) If so, please state whether it is at least as likely as not (50 percent probability or more) that such disability had its onset in service or is otherwise related to service.

In offering any opinion, the examiner should comment upon whether the symptoms of such disability are attributable or could be labeled as gouty arthritis.  

Additionally, the examiner should consider medical and lay evidence dated both prior to and since the filing of the claim.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

11. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




